internal_revenue_service department of the treasury number release date index number 0302-dollar_figure washington dc person to contact telephone number refer reply to cc corp 2-plr-112568-00 date date legend parent sub sub sub state x business a date y date z dear this responds to your letter dated date on behalf of the above referenced corporation requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was received on november and date the information submitted for consideration is summarized below parent a state x corporation is the common parent of a group of corporations that join in the filing of a consolidated_income_tax_return sub which engaged in business a was a wholly-owned subsidiary of parent sub was a wholly-owned subsidiary of sub due to changes in the business climate related to business a management decided to actively market the assets of sub to unrelated industry participants subsequently on date y sub entered into an asset purchase agreement in which it sold substantially_all of its assets the asset sale sub ceased to conduct all business activities parent has invested the asset sale proceeds in a segregated investment account subsequent to the asset sale sub was organized to operate the remaining sub assets all associated with business a in addition sub was formed as a single member llc parent being the sole member that is disregarded for federal tax purposes shortly thereafter sub merged with and into sub followed by the merger of sub with and into sub the taxpayer has represented that the merger of sub with and into sub is a complete_liquidation pursuant to sec_332 the taxpayer has also represented that the merger of sub with and into sub should be treated as a complete_liquidation of sub into parent pursuant to sec_332 parent now proposes to distribute the proceeds from the asset sale in a transaction that it believes qualifies as a partial_liquidation under sec_302 sec_302 and sec_302 of the code in connection with the asset sale and the planned distribution parent makes the following representations a parent on the date of the plan of complete_liquidation of sub was the owner of at least percent of the outstanding_stock of sub b no shares of sub were redeemed during the three years preceding the adoption of the plan_of_liquidation of sub c pursuant to the plan of merger of sub into parent the merger and the state x business corporation act the act sub was completely liquidated into parent on date z the effective date of the merger and therefore all distributions from sub to parent pursuant to the plan of complete_liquidation were made within a single taxable_year of sub d pursuant to the plan of merger and the act as of date z the stock of sub was canceled the legal existence of sub was terminated and sub ceased to be a going concern e pursuant to the plan of merger and the act sub retained no assets following the merger f sub did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the adoption of the plan_of_liquidation substantially_all of the assets of sub were disposed of pursuant to the asset sale a genuine corporate_contraction on date y g the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub 1’s stock also hold directly or indirectly more than percent in value of the stock of the recipient corporation h prior to the adoption of the plan of merger no assets of sub were distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the adoption of the plan_of_liquidation because sub will file a consolidated_return with parent for the year ended and because parent was the sole shareholder of sub prior to the merger all earned_income will be reported i the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the first liquidating_distribution is made j there was no intercorporate debt existing between parent and sub on the effective date of the merger and none had been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan_of_liquidation k parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation of sub have been fully disclosed m there is no plan or intention to completely liquidate parent n parent has no plan to expand its continuing business operations other than through normal internal growth o the partial_liquidation of parent will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of parent if persons holding directly or indirectly more than percent in value of parent's stock also hold directly or indirectly more than percent in value of the stock of the recipient corporation p parent will adopt a plan of partial_liquidation upon the receipt of a favorable ruling all distributions made pursuant to the plan will be made within the taxable_year in which the plan is adopted or within the succeeding taxable_year q no part of the consideration from parent will be received by a shareholder as a debtor creditor employee or in some capacity other than that of a shareholder of parent r there are no declared but unpaid dividends on any of the stock to be redeemed s the proposed transaction will result in a reduction of more than percent in i the net fair_market_value of parent’s assets ii the gross revenue of parent and iii parent’s employees t the proceeds from the asset sale are not attributable to expansion reserve a mere business decline a decrease in working_capital the sale of a nominal business or a loss business u parent will retain none of the asset sale proceeds v the asset sale proceeds have been held on a temporary basis in a segregated account which invests in short term liquid_assets based solely on the information submitted and the representations set forth above and provided that the proposed distribution is made in the taxable_year in which the plan of partial_liquidation is adopted or in the succeeding taxable_year the merger of sub with and into sub is a complete_liquidation pursuant to sec_332 and for federal_income_tax purposes the merger of sub with into sub is a complete_liquidation of sub into parent pursuant to sec_332 we rule as follows the pro_rata distribution by parent to its noncorporate shareholders of the net_proceeds of the sale of substantially_all of the assets of sub will constitute a partial_liquidation pursuant to sec_302 and sec_302 such distribution shall be treated as a distribution in part or full payment in exchange for stock pursuant to sec_302 regardless of whether there is an actual redemption of the stock the maximum amount considered distributed by parent in partial_liquidation will equal the asset sale proceeds received by sub reduced by all liabilities including all taxes and expenses of sub incurred in connection with the asset sale this amount will not include any earned or accrued investment earnings or any amount allocable to a covenant_not_to_compete rev_rul c b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
